DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    MOZAN RECOVERY SERVICES, INC., CYRUS BISCHOFF, DR.
       MASSOOD JALLALI and FALLON RAHIMA JALLALI,
                       Appellants,

                                     v.

  STOREY LAW GROUP, P.A., TAMARA WASSERMAN, SUZANNE
  DELANEY, CHRISTIANA TRUST, A DIVISION OF WILMINGTON
  SAVINGS FUND SOCIETY, FSB, AS TRUSTEE FOR NORMANDY
MORTGAGE LOAN TRUST, SERIES 2013-15, COUNTRYWIDE HOME
 LOANS, INC., LAW OFFICES OF DAVID STERN, PA., ALBERTELLI
LAW PARTNERS ARIZONA, P.A., LEX SPECIALIST ASSETS, LLC, and
                        PAMI, LLC,
                         Appellees.

                              No. 4D17-1903

                              [August 2, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David A. Haimes, Judge; L.T. Case No. 14-001708 (08).

  Alan M. Medof of Alan Medof & Associates, P.A., Boca Raton, and
Eugene Steele, Fort Lauderdale, for appellants.

  Christopher P. Hahn of Maurice Wutscher LLP, Fort Lauderdale, for
appellee Lex Special Assets LLC and PAMI LLC.

  Diane H. Tutt of Conroy Simberg, Hollywood, for appellee Storey Law
Group, P.A., Tamara Wasserman, Esquire, and Suzanne Delaney, Esquire.

PER CURIAM.

   Affirmed.

LEVINE, FORST, JJ., and ARTAU, EDWARD L., Associate Judge, concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.